IN THE UNITED STA’I'ES DISTRICT COURT F|LED
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

JERSEY sUBS, INC. and JAN 15 2019
DANA PAPANICOLAS, U-S~D*STR¢CT COuR -
CLARKSBURG, V\/\/ ;g\;%;\m
Plaintiffs,

v. Civ. Action No. l:lchl9l
(Judge Kleeh)

SODEXO AMERICA, LLC and
LARA BEALKO,

Defendants.

MEMORANDUM OPINION AND ORDER DENYING
PLAINTIFFS’ MOTION FOR REMAND [DKT. NO. 101

On or about September 13, 2018, Jersey Subs, Inc. and Dana

Papanicolas (“Plaintiffs”) filed a Complaint in the Circuit
Court of Monongalia County, West Virginia, against Sodexo
America, LLC and Lara Bealko (“Defendants”}. Defendants filed a

Petition for Removal on October 9, 2018, arguing that diversity
jurisdiction exists (Dkt. No. l). On October 30, 2018,
Plaintiffs filed a Motion for Remand (Dkt. No. lO) and
Memorandum in Support (Dkt. No. ll). On November 13, 2018,
Defendants filed a response to Plaintiffs’ motion (Dkt. No. 18}.
The Conrt now DENIES Plaintiffs’ Motion. for Remand. (Dkt. No.

lO).

Jersey Subs et al. v. Sodexo America et al. l:lch191

MEMORANDUM OPINION AND ORDER DENYING
PLAINTIFF’S MGTION FOR REMAND [DKT. NO. lO]

 

I. BACKGROUND

Plaintiffs' Complaint stems from the operation of a
concession stand subcontracted through Defendants at Milan
Puskar Stadium on the campus of West Virginia University. After
Plaintiffs used a specific stadium location from 2002 to 2016,
Defendants provided them With a new location for the 2017
football season. Plaintiffs claim they Were damaged When
Defendants supplied them With inadequate equipment/signage,
placed Plaintiffs’ stand next to a competing stand, and, in the
presence of a third party, accused Plaintiffs of assisting the
theft of Defendants' property. The Complaint alleges the
following: (l) Tortious Interference With Contract, and (2)
Defamation of Character: Slander Per Se (Dkt. No. l»l).
Plaintiffs request compensatory and punitive damages but do not
cite a specific amount of damages in their Complaint.

In their Petition for Removal, Defendants allege diversity
jurisdiction exists because (l) the parties are diverse, and (2)
the relief requested by Plaintiffs, if awarded¢ Would be greater
than the minimum requirement of $75,000 (Dkt, No. l}. ln
Plaintiffs’ Motion for Remand, they argue that Defendants cannot
establish that the 375,000 threshold is met (Dkt. No. ll).

Plaintiffs do not dispute that complete diversity among the

Jersey Subs et al. V. Sodexo America et al. 1:180v19l

MEMORANDUM OPINION AND ORDER DENYING
PLAINTIFF’S MOTIGN FOR REMAND [DKT. NO. lO]

 

parties is present. In. Defendants' response, they reiterate
their position that relief, if awarded, would be greater than
$75,000. They note that Plaintiffs sent a $20,000 demand letter
for reputational damages while also demanding punitive damages
(which. may‘ be awarded. in amounts up to $500,000 or four (4)
times the amount of actual damages, whichever is greater) (Dkt.
NO. 18).

II. APPLICABLE LAW

 

When an action is removed from state court, a federal
district court must determine whether it has original
jurisdiction over the plaintiff’s claims, Kokkonen in Guardian
Life Ins. Co. of Am., Sll U.S. 375, 377 (1994). “Federal courts
are courts of limited jurisdiction. They possess only that power
authorized by the Constitution and statute, which is not to be

expanded by judicial decree.” Id. at 377.

“Removal statutes are strictly construed against
the party seeking removal, and the burden of establishing
jurisdiction rests on that partyf’ Ryan Ehvtl., Inc. v. Hess

Oil c@., 713 F. supp. 2d 719, 722 <N.D.W. va. 2010> <citati@n

omitted). “Because removal jurisdiction raises significant
federalism concerns, [courtsl must strictly
construe removal jurisdiction.” Mulcahey' v. Columbia Organic

Jersey Subs et al. v. Sodexo America et al. 1:180v191

MEMORANDUM OPINION AND ORDER DENYING
PLAINTIFF’S MOTION FOR REMAND [DKT. NO. lO]

 

Chemicals Co., 29 F.Bd 148, 151 (éth Cir. 1994)(citing Shamrock
Oil & Gas Corp. v. Sheets, 313 U.S. 100 (1941)). If federal
jurisdiction is doubtful, remand is appropriate. In re Business
Men’s Assur. Co. of America, 992 F.2d 181, 183 (8th
Cir.l993); Cheshire in Coca~Cola Bottling Affiliated, Inc., 758
F.Supp. 1098, 1102 (D.S.C.l990). “Nonetheless, removal should
be ‘fair to both plaintiffs and defendants alike’ because the
right of removal is ‘at least as important. as the plaintiff‘s
right to the forum of his choice ’ McKinney v. Bd. of Trs. of
Mayland thy‘ Ccll., 955 F.2d 924, 927 (4th Cir.1992).” §§rter

V. Hitachi KOki U.S.A., Ltd., 445 F. Supp. 2d 597, 600 (E.D. Va.

 

2006).

Federal courts have original jurisdiction over two types of
cases: those involving federal questions under 28 U.S.C. § 1331
and those involving diversity' of citizenship under 28
U.S.C. § 1332. When. a party' seeks to remove a case based. on
diversity' of citizenship under 28 U S.C. § 1332, that party
bears the burden of establishing that “the amount in controversy
exceeds the sum or value of $75,000, exclusive of interests and
costs, and is between citizens of different states.” 28 U.S.C. §

l332.

Jersey Subs et al. v. Sodexo America et al. 1:18cv191

MEMORANDUM OPINION AND ORDER DENYING
PLAINTIFF’S MOTION FOR REMAND [DKT. NO. lO]

 

Generallyg § 1332 requires complete diversity‘ among
parties, which means that the citizenship of all defendants must
be different from the citizenship of all plaintiffs. See
Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68 (1996). For
purposes of diversity of citizenship jurisdiction under 28
U S.C. § 1332, “an unincorporated association shall be deemed to
be a citizen of the State where it has its principal place of
business and the State under whose laws it is organized/' 28
U.S.C. § l332(d)(lO).

When a complaint does not contain. a specific amount in
controversy' and. the defendant files 51 notice of removal, “the
defendant bears the burden of proving that the claim meets the
requisite jurisdictional amount,” and. “the Court may' consider
the entire record" to determine whether' that burden` was met.
Elliott v. Tractor Supply Co., No. 5:14CV88, 2014 WL 4187691, at
*2 (S.D.W. Va. Aug. 21, 2014)(citing Mullins v. Harry’s Mobile
Homes, Inc., 861 F.Supp. 22, 23 (S.D.W. Va. 1994)). If the
defendant sufficiently proves by a preponderance of the evidence
that the amount in controversy exceeds $75,000 and the parties
are diverse, then removal is proper. Dart Cherokee Basin

Operating Co., LLC v. Gwens, 135 S.Ct. 547, 553 (2014).

Jersey Subs et al. v. Sodexo America et al. 1:18cv19l

MEMORANDUM OPINION AND ORDER DENYING
PLAINTIFF'S MOTION FOR REMAND [DKT. NO. lO]

 

ln order to be operative, a disclaimer of recovery must be

“a formal, truly binding, pre-removal stipulation signed by

counsel and his client explicitly limiting recovery.” McCoy v.
Erie IHS. CO., l47 F.Supp.Zd 481, 485 (S.D.W. Va. 2001)
(emphasis added); see also Virden v. .Altria Group, Inc., 304
F.Supp.2d 832, 947 (N.D.W. Va. 2004) (“Therefore, absent a

binding stipulation signed by [the plaintiff] that he will
neither seek nor accept damages in excess of S75,000, the Court
must independently' assess whether the defendants proven. by a
preponderance of the evidence that [the plaintiff's] complaint
seeks damages in excess of S75,000.”).
III. DISCUSSION

Based on the applicable standards and the record before the
Court, it is clear that Defendants have met their` burden to
prove that diversity' jurisdiction` exists. As discussed. below,
all plaintiffs are diverse from all defendants, and the amount
in controversy requirement is satisfied.
a. Citizenship

Diversity of citizenship exists here. Plaintiff Jersey Subs
is a West Virginia Corporation with a principle place of
business in West Virginia (Dkt. No. 1~1}. Plaintiff Dana

Papanicolas was and is a citizen of West Virginia (Dkt. No. 1»

Jersey Subs et al. v. Sodexo America et al. 1:18cv191

MEMORANDUM GPINION AND ORDER DENYING
PLAINTIFF'S MOTION FOR REMAND [DKT. NO. lO]

 

l). Defendant Sodexo America, LLC is a Delaware limited

liability company with its principal place of business in

Maryland. (Dkt. No. 1). Defendant Lara Bealko is a resident and
citizen of Pennsylvania (Dkt. No. l), All plaintiffs are diverse
from all defendants, and, therefore, the diversity of

citizenship requirement is met.l
b. Amount in Controversy
After considering the entire record, the Court finds that

Defendants have satisfied their burden to prove that the amount

in controversy exceeds $75,000. It is well-established that
courts may “consider[] a plaintiff's good faith claim for
punitive damages in [their] calculation of the amount in
controversy.” Kenney v. Indep. Order of Fbresters, No. 3:23-cv-

123, 20l2 WL 6149171, at *3 (N.D.W. Va. Dec. ll, 2012).
Furthermore, “a good faith claim for punitive damages may
augment compensatory damages in determining the amount in
controversy' unless it can. be said¢ to a legal certainty' that
plaintiff cannot recover punitive damages in the action.”

Asbury~Castro v. GlaxoSmithKline, Inc., 352 F. Supp. 2d 729, 732

 

1 Plaintiffs did not challenge the diversity prong of the
analysis in their Motion to Remand. Nonetheless, the Court,
mindful of the need to assess if jurisdiction exists, is
satisfied this requirement is met in this matter.

7

Jersey Subs et al. v. Sodexo America et al. 1:18cv191

MEMOR.ANDU'M OPINION AND ORDER DENYING
PLAINTIFF’S MO'I`ION FOR REMAND [DK'I'. NO. 10]

 

(N.D.W. Va. 2005) (citing White v. J.C. Penney Life Ins. Cow
361 F.supp. 25, 27 (s.n.w. va. 1994>).

Here, Plaintiffs have alleged intentional torts and made a
good faith claim for punitive damages in their Complaint.
Punitive damages, arguably, may be recovered under either of the
two claims pled in Plaintiffs' Complaint. See, e.g., Hinerman
V. Daily' Gazette CO., Inc., 188 W. Va. 157, 423 S.E.Zd 560
(affirming award of punitive damages in defamation action) and
Warden v. Bank of Mingo, 176 W. Va. 60, 65 n.7, 341 S.E.2d 679,
684 n.7 (1985) (noting distinction. between. contract and tort
actions). Although the availability of punitive damages under a
tortious interference with contractual relationship claim is
arguably the more tenuous of the two, that question ultimately
has no impact on whether this Court has jurisdiction as alleged
in Defendants! Petition. The amount in controversy is clearly
satisfied by the defamation claim and the potential for punitive

damages under that cause of action.

When the well~pleaded complaint contains at
least one claim that satisfies the amount~in~

controversy requirement, and there are no other
relevant jurisdictional defects, the district court, beyond
all question, has
original jurisdiction over that claim. The presence of
other claims in the complaint, over which the district

court may lack original jurisdiction, is of no moment. lf
the court has original jurisdiction over a. single claim in
the complaint, it has original jurisdiction over a “civil

8

Jersey Subs et al. v. Sodexo America et al. 1:18cv191

MEMORANDUM OPINION AND ORDER DENYING
PLAINTIFF'S MOTION FOR REMAND [DKT. NO. 10]

 

action” within the meaning of § 1367(a), even if the civil
action over which it has jurisdiction comprises
fewer claims than were included in the complaint, Once the
court determines it has original jurisdiction over the
civil action, it can turn to the question whether it has a

constitutional and statutory basis for
exercising supplemental jurisdiction over the
other claims in the action.

Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 559
(2005). To the extent punitive damages are not recoverable
under Plaintiffs' tortious interference cause of action and the
amount in controversy requirement is not satisfied with respect
to that claim, this Court could, and does, exercise its
supplemental jurisdiction over that claim with diversity of
citizenship jurisdiction present cmi the defamation claim. 28
U.S.C. § 1367.

ln West Virginia, punitive damages may be awarded in
amounts up to $500,000 or four (4) times compensatory damages,
whichever is greater. W. Va. Code § 55~7~29(c). Plaintiffs’
Complaint clearly seeks an award of such damages (Dkt. No. 1~1).
Plaintiffs' Complaint also demanded compensatory damages for

’J

both lost profits and reputational harm.~ Considering the minimum

 

2 Defendants' removal papers reference, without specifics, the
potential value of the lost profits allegedly incurred because
of the Plaintiffs’ new location in Milan Puskar Stadium. The
Court, at Defendants’ suggestion, does take judicial notice that
the West Virginia University Mountaineers play football in the
Big Xll Conference with, most of the Mountaineers’ home games

9

Jersey Subs et al. v. Sodexo America et al. 1:18cv191

MEMCRANDUM OPINION AND ORDER DENYING
PLAINTIFF'S MOTION FOR REMAND [DKT. NO. lO]

 

cap on claims for punitive damages is S500,000 and Plaintiffs'
demand for reputational harm of $20,000 (Dkt. No. 18), the
amount in controversy is satisfied.
IV. CONCLUSION

For the reasons discussed, Defendants have met their burden
to demonstrate that diversity' jurisdiction. exists. Therefore,
the Court DENIES Plaintiffs' Motion for Remand (Dkt. No. 10).

lt is so ORDERED.

The Court DIRECTS the Clerk to transmit copies of this
Order to counsel of record.
DATED: January 15, 2019.

/s/ Thomas S. Kleeh

THOMAS S. KLEEH
UNITED STATES DISTRICT JUDGE

 

 

against. other‘ members of that conference on. an. annual basis.
Those games, along with the Mountaineers' noneconference games,
usually' have attendance near or in excess of 60,000 people.
Notwithstanding these facts, without more specific data related
to historical game day sales and the difference between the two
locations in the stadium, the Court does not rely on the lost
profits claim in finding the amount in controversy requirement
is satisfied.

10

